In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-20-00230-CV


                          ALBERT THATCHER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the County Court at Law
                               McLennan County, Texas
      Trial Court No. 20200673CV1, Honorable Vikram Deivanayagam, Judge Presiding

                                  September 16, 2020

                   ORDER OF ABATEMENT AND REMAND
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Albert Thatcher, proceeding pro se, appeals from the trial court’s Order

to Authorize Psychoactive Medication. We remand the cause to the trial court for further

proceedings.


      In July of 2020, Appellee, the State of Texas, filed an application in the trial court

seeking a court-ordered medical examination of Thatcher and an order authorizing the

administration of psychoactive medication. TEX. HEALTH & SAFETY CODE ANN. § 574.106

(West 2017). According to the application, Thatcher was indicted for aggravated assault
with a deadly weapon in the 19th District Court of McLennan County, found incompetent

to stand trial, was being held in McLennan County Jail awaiting transfer to a facility for

competency restoration services, and was refusing to take his psychoactive medication.

Following a medical examination of Thatcher, the trial court entered an order authorizing

the McLennan County Jail to administer the medication.


      Under Section 574.106 of the Health and Safety Code, a court with probate

jurisdiction may issue an order authorizing the administration of psychoactive medication

to a patient who is under court order to receive inpatient mental health services or is in

custody awaiting a criminal proceeding and was ordered to receive inpatient mental

health services in the preceding six months. The patient is entitled to representation by

court-appointed counsel after an application for an order authorizing the administration of

psychoactive medication has been filed and may appeal an order authorizing the

administration of psychoactive medication to a court of appeals. See TEX. HEALTH &

SAFETY CODE ANN. §§ 574.105, 574.108(a), 574.070 (West 2017).


      The record indicates that Mr. Alan Bennett represented Thatcher in the trial court

proceedings. Thatcher, however, filed his notice of appeal pro se. After the appellate

record was filed, the appeal was transferred from the Tenth Court of Appeals to this Court

by the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T

CODE ANN. § 73.001 (West 2013). On September 4, 2020, Mr. Bennett notified this Court

that he did not represent Thatcher in this appeal but only represented Thatcher in his

criminal case.


      Because Thatcher is without appellate counsel, we abate the appeal and remand

the cause to the trial court to appoint counsel pursuant to Section 574.105 of the Health

                                            2
and Safety Code. The name, address, e-mail address, telephone number, and state bar

number of appointed counsel shall be provided in an order of the trial court.             A

supplemental clerk’s record containing the order shall be filed with the Clerk of this Court

on or before October 16, 2020.


       It is so ordered.


                                                        Per Curiam




                                             3